PER CURIAM.
DISMISSED, See Doran v. Doran, 57 So.3d 933 (Fla. 1st DCA 2011) (dismissing appeal where order reserved jurisdiction over non-collateral issue of child support). Cf. Dirienzo-Gluhareff v. Gluhareff, 865 So.2d 7 (Fla. 1st DCA 2004) (affirming denial of post-dissolution motion to enforce temporary support obligation because issue was waived upon entry of final judgment). This dismissal is without prejudice to appellant timely seeking appeal once the temporary child support issue has been resolved.
THOMAS, MARSTILLER, and BILBREY, JJ., concur.